DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication: Request for Continued Examination filed on 10 November 2020.
Claim(s) 1-20 is/are pending and present for examination.  Claim(s) 1 and 11 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 November 2020 has been entered.
 
Response to Amendment
Claims 1 and 11 have been amended.
No claims have been cancelled.
No claims have been newly added.

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 11-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn, USPGPUB No. 2014/0040575, filed on 1 August 2012, and published on 6 February 2014, in view of Wang, US Patent No. 10,615,984, filed on 3 October 2017, and issued on 7 April 2020, and in further view of Christian et al, USPGPUB No. 2017/0286520, filed on 30 March 2017, and published on 5 October 2017.
As per independent claims 1 and 11, Horn, in combination with Wang and Christian, discloses:
A system that processes optimal change data capture on a Hadoop cluster of data nodes, the system comprising:
an application component that receives change data {See Horn, [0008], wherein this reads over “The mobile cluster in one embodiment includes a processor, a memory, a plurality of data nodes and an analysis module stored in the memory.”}; 
a memory component that stores change data {See Horn, [0008], wherein this reads over “The data nodes store a snapshot of at least a portion of the data stored in a main cluster and data acquired in real-time from a data capturing device after the snapshot has been stored.”}; and
{See Horn, [0022], wherein this reads over “In some embodiments, the Hadoop cluster is implemented using one or more racks of commodity-class servers”}: 
receiving a change data capture file that represents change activity for a current time period with respect to the application component {See Horn, [0035], wherein this reads over “The telemetry data are acquired and stored in the mobile Hadoop cluster 420”};
receiving a previous full data snapshot file {See Horn, [0035], wherein this reads over “The mobile Hadoop cluster 420 storing the snapshot data from the main Hadoop cluster serves as an autonomous cluster for real time analytics”};  
applying forced parallelism to utilize more than a default number of data nodes and less than the full number of data nodes {Christian, [0168], wherein this reads over “The storage routine 1310 and/or the one or more reader routines 1340 may each incorporate a sequence of instructions operative on the processor 1350 of each of the node devices 1300 to implement logic to perform various functions, at least partially in parallel with the processors 1350 of others of the node devices 1300”; and [0186], wherein this reads over “Also, the retrieval routine 1540 executed by the processor 1550 of the coordinating device 1500 may include a derivation component 1541, to derive at least one or more node block maps 1531 for use in coordinating the at least partially parallel generation of representation portions 1331 by a subset of the node devices 1300”} in a data quality check process on the change data capture file {See Wang, column 1, line 56 - column 2, line 18, [t]o check the file integrity, Hadoop provides services that use Cyclic Redundancy Check (CRC) for checksums” such that “[t]his type of security check ensures that the content of the file does not get changed during transit within the cluster.”};  
applying forced parallelism to utilize more than a default number of data nodes and less than the full number of data nodes to change data capture records {See Horn, [0047], wherein this reads over “Further, at 760 of the example process, an update from the main Hadoop cluster is transferred to the mobile Hadoop cluster, wherein the update includes changes of the data stored in the main Hadoop cluster since last time of connecting to the main Hadoop cluster.  The update is applied to the snapshot stored in the mobile Hadoop cluster”};  and
generating a full data output based on the change data capture records {See Horn, [0047], wherein this reads over “Further, at 760 of the example process, an update from the main Hadoop cluster is transferred to the mobile Hadoop cluster, wherein the update includes changes of the data stored in the main Hadoop cluster since last time of connecting to the main Hadoop cluster.  The update is applied to the snapshot stored in the mobile Hadoop cluster”}. 
	Horn is directed to the invention of utilizing mobile Hadoop clusters from a data capturing device.  Horn fails to expressly disclose the claimed feature of “applying forced parallelism to utilize more than a default number of data nodes and less than the full number of data nodes in a data quality check process on the change data capture file.”
	Wang is directed to the invention of an enhanced authentication method for Hadoop job containers.  Specifically, Wang discloses authentication within a Hadoop Distributed File System network comprising a plurality of clusters.  Additionally, Wang discloses that “[t]o check the file integrity, Hadoop provides services that use Cyclic Redundancy Check (CRC) for checksums” such that “[t]his type of security check ensures that the content of the file does not get changed during transit within the cluster.”  See Wang, column 1, line 56 - column 2, line 18.  Additionally, Wang discloses that “[a] Hadoop execution container contains all the job-related files for the application manager to spawn the job” wherein “[t]hese files are either created by Hadoop by defaults, or user specific files passed in during the job submission, and are all associated with their own CRC checksum for file integrity.” Id.  Accordingly, wherein Wang discloses a system for utilizing CRC checksums for file integrity (i.e. a data quality check process), it would have been obvious to one of ordinary skill in the art to improve the prior art of Horn with that of Wang for the predictable result of utilizing the CRC checksum feature of Wang with the Hadoop cluster data of Horn to maintain data quality of captured files.

Christian is directed to the invention of the dynamic distributed generation of data representations from highly condensed data.  Specifically, Christian discloses that “[t]he storage routine 1310 and/or the one or more reader routines 1340 may each incorporate a sequence of instructions operative on the processor 1350 of each of the node devices 1300 to implement logic to perform various functions, at least partially in parallel with the processors 1350 of others of the node devices 1300.”  See Christian, [0168].  Additionally, Christian discloses that “the retrieval routine 1540 executed by the processor 1550 of the coordinating device 1500 may include a derivation component 1541, to derive at least one or more node block maps 1531 for use in coordinating the at least partially parallel generation of representation portions 1331 by a subset of the node devices 1300.”  See Christian, [0186].  That is, Christian discloses a system wherein various functions may be performed in parallel using a subset of nodes.  Wherein Christian discloses a system wherein implementing various functions on a subset of nodes in parallel (i.e. applying forced parallelism to utilize more than a default number of data nodes and less than the full number of data nodes), it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Horn and Wang with that of Christian for the predictable result of utilizing a subset of nodes in parallel to implement the functions of Horn and Wang.
As per dependent claims 2 and 12, Horn, in combination with Wang and Christian, discloses:
The system of claim 1, wherein the full set of Hadoop data nodes comprises all available Hadoop data nodes {See Horn, [0033], wherein this reads over “Data blocks are copied to the data nodes of the mobile Hadoop cluster 420.”}. 
As per dependent claims 3 and 13, Horn, in combination with Wang and Christian, discloses:
The system of claim 1, wherein the full set of Hadoop data nodes comprises substantially all available Hadoop data nodes {See Horn, [0033], wherein this reads over “Data blocks are copied to the data nodes of the mobile Hadoop cluster 420.”}. 
As per dependent claims 4 and 14, Horn, in combination with Wang and Christian, discloses:
{See Horn, [0042], wherein this reads over “The differences of the file system metadata between the main and mobile Hadoop cluster will be applied to update the file system of the main Hadoop cluster.  The ingestion of the new data is instant, because the new data has been already stored in the data nodes that are now a part of the main Hadoop cluster.  Upon receiving an integrating command, the main Hadoop cluster is instantly aware of the new data.  The integrating command updates the metadata maintained by the NameNode service to reflect the integration of the new data and/or modified data”}. 
As per dependent claims 5 and 15, Horn, in combination with Wang and Christian, discloses:
The system of claim 4, wherein the plurality of processes comprises: Insert, Update, Unchange and Purge {See Horn, [0042], wherein this reads over “The differences of the file system metadata between the main and mobile Hadoop cluster will be applied to update the file system of the main Hadoop cluster.  The ingestion of the new data is instant, because the new data has been already stored in the data nodes that are now a part of the main Hadoop cluster.  Upon receiving an integrating command, the main Hadoop cluster is instantly aware of the new data.  The integrating command updates the metadata maintained by the NameNode service to reflect the integration of the new data and/or modified data”}. 
As per dependent claims 7 and 17, Horn, in combination with Wang and Christian, discloses:
The system of claim 1, wherein applying change data capture records comprises identifying insert records, update records and unchanged records {See Horn, [0042], wherein this reads over “Then the main Hadoop cluster 410 recognizes the newly placed data nodes and starts to replicate the blocks from newly placed nodes if necessary”}. 
Claims 6, 10, 16, and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn, in view of Wang and Christian, and in further view of Diehl, USPGPUB No. 2016/0283890, filed on 13 May 2015, and published on 29 September 2016.
As per dependent claims 6 and 16, Horn, in combination with Wang, Christian, and Diehl, discloses:
The system of claim 1, wherein applying change data capture records comprises performing a left outer join operation between the change data capture file and the previous full data snapshot file {See Diehl, [0037] wherein this reads over “The snapshot view 230a combines selected rows from the base table 105 and the history table 215a using a Union operation.  The snapshot view 230a performs a join operation between the base table 105 and the transaction table 215b to select base records in the base table 105 that do not have a historical record in the history table that is valid on the given date.  The snapshot view 230a combines the selected base records with historical records in the history table that are valid on the given date to produce the snapshot table”; and Table 15, which discloses a “left outer join” within a snapshot view}. 
Horn is directed to the invention of utilizing mobile Hadoop clusters from a data capturing device.  	Wang is directed to the invention of an enhanced authentication method for Hadoop job containers.
The combination of Horn and Wang fails to disclose the claimed feature of “wherein applying change data capture records comprises performing a left outer join operation between the change data capture file and the previous full data snapshot file.”
Diehl is directed to the invention of history and scenario data tracking with snapshots.  Specifically, Diehl discloses a system wherein “the history table 215a stores rows containing historical records” wherein “[e]ach historical record corresponds to a prior version of a row in the base table 105 that is modified” such that “when a row in the base table 105 is modified (e.g., updated or deleted), prior to the modification being made in the base table 105, the history logic 220 stores the base record in its present condition as a historical record in the history table 215a.”  See Diehl, [0017].  Moreover, Diehl discloses that “The snapshot view 230a performs a join operation between the base table 105 and the transaction table 215b to select base records in the base table 105 that do not have a historical record in the history table that is valid on the given date.”  See Diehl, [0037].  Furthermore, Diehl provides that a snapshot view may comprise a “left outer join.”  See Table 15.  Accordingly, wherein Diehl discloses a system for tracking data via snapshots and snapshot views, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Horn and Wang with that of Diehl for the predictable result of a system wherein applying the node data changes (as disclosed by Horn) may be executed via the left over join (as disclosed by Diehl).
As per dependent claims 10 and 20, Horn, in combination with Wang, Christian, and Diehl, discloses:
The system of claim 1, wherein the change data capture file is partitioned across the full set of Hadoop data nodes {See Diehl, [0019], wherein this reads over “Because it can include a number of rows for each row that ever exists in the base table 105, over the course of a project the history table 215a can grow quite large.  Thus it may be beneficial to partition the history table 215a.”}. 
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn, in view of Wang and Christian, and in further view of Gordon et al, USPGPUB No. 2017/0163677, filed on 4 December 2015, and published on 8 June 2017.
As per dependent claims 8 and 18, Horn, in combination with Wang, Christian, and Gordon, discloses:
The system of claim 7, wherein the unchanged records are purged {See Gordon, [0076], wherein this reads over “Data may be retained for a predetermined length of time, such as 2 years, and then purged.  An automated purge process may be in place to write the new files, omitting those records which have expired”}. 
Horn is directed to the invention of utilizing mobile Hadoop clusters from a data capturing device.  	Wang is directed to the invention of an enhanced authentication method for Hadoop job containers.
The combination of Horn and Wang fails to disclose the claimed feature of “wherein the unchanged records are purged.”
Gordon is directed to a data security threat control monitoring system.  Gordon provides that a distributed file system, such as Hadoop Distributed File System (HDFS), may be used to extract data from one or more databases and to transform the data.  Additionally, with respect to the distributed file system Gordon discloses the generation of archive copies of data.  Specifically, Gordon discloses that “[d]ata may be retained for a predetermined length of time, such as 2 years, and then purged” and “[a]n automated purge process may be in place to write the new files, omitting those records which have expired.”  See Gordon, [0076].  Wherein Gordon provides for the purging of unused and expired data within a HDFS system, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Horn and Wang with that of Gordon for the predictable result of purging archived data (i.e. unchanged records are purged) as found within the Hadoop system of Horn and Wang.
Claims 9 and 19Horn, in view of Wang and Christian, and in further view of Zhang et al, U.S. Patent No. 9,501,550, filed on 16 May 2012, and issued on 22 November 2016.
As per dependent claims 9 and 19, Horn, in combination with Wang, Christian, and Zhang, discloses:
The system of claim 7, wherein the insert records and update records are applied {See Zhang, column 9, lines 7-25, wherein this reads over “In order to implement the real-time OLAP processing on massive data, data update in the real-time OLAP is embodied in the dimension table as real-time data update, including insertion, deletion, and modification.”} using a forced parallelism configuration that applies processing on a full set of Hadoop data nodes {See Horn, [0047], wherein this reads over “the mobile Hadoop cluster only moves the data blocks and associated metadata for the real-time acquired data to a corresponding data node within the main Hadoop cluster.  Once the mobile Hadoop cluster has moved the data blocks for the real-time acquired data, the main Hadoop cluster may initiate a process for replicating the newly removed data blocks based on the predetermined replication factor of the main Hadoop cluster.”}. 
Horn is directed to the invention of utilizing mobile Hadoop clusters from a data capturing device.  	Wang is directed to the invention of an enhanced authentication method for Hadoop job containers.
The combination of Horn and Wang fails to disclose the claimed feature of “wherein the insert records and update records are applied.”
Zhang is directed to the invention of a OLAP query processing method oriented to a database and Hadoop hybrid platform.  Specifically, Zhang provides that the database technology and the Hadoop technology are combined, and the storage performance of the database and the high expandability and high availability of the Hadoop are combined.
As per the claimed feature of “wherein the insert records and update records are applied,” Zhang discloses that “[i]n order to implement the real-time OLAP processing on massive data, data update in the real-time OLAP is embodied in the dimension table as real-time data update, including insertion, deletion, and modification.”  See Zhang, column 8, lines 7-25.  Where Zhang discloses the updating of data via insertion, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Horn and Wang with that of Zhang for the predictable result of a system wherein the records may be inserted and updated according the replication process of Horn.

Response to Arguments
Applicant’s arguments with respect to claim(s) rejections under 35 U.S.C. 103 have been considered but are moot in view of the newly cited prior art combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Paul Kim/
Examiner
Art Unit 2169



/PK/